 


 HR 2989 ENR: Frederick Douglass Bicentennial Commission Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 2989 
 
AN ACT 
To establish the Frederick Douglass Bicentennial Commission 
 
 
1.Short titleThis Act may be cited as the Frederick Douglass Bicentennial Commission Act. 2.FindingsCongress makes the following findings: 
(1)Born into slavery on the Eastern Shore of Maryland in 1818 and given the name Frederick Augustus Washington Bailey after his mother Harriet Bailey, Frederick Douglass has been called the father of the civil rights movement. (2)Douglass rose through determination, brilliance, and eloquence to shape the American Nation. He was an abolitionist, human rights and women’s rights activist, orator, author, journalist, publisher, and social reformer. 
(3)Taught basic reading skills by his mistress until she was forced to stop, Douglass continued to teach himself to read and write and taught other slaves to read despite risks including death. (4)During the course of his remarkable life Frederick Douglass escaped from slavery, became internationally renowned for his eloquence in the cause of liberty, and went on to serve the national government in several official capacities. 
(5)Forced to leave the country to avoid arrest as an escaped slave, he returned to become a staunch advocate of the Union cause and helped recruit African-American troops for the Union Army, including two of his sons, Charles and Lewis Douglass. His personal relationship with Abraham Lincoln helped persuade the President to make emancipation a cause of the Civil War. (6)With the abolition of slavery at the close of the Civil War, Douglass then turned his attention to the full integration of African-Americans into the political and economic life of the United States. Committed to freedom, Douglass dedicated his life to achieving justice for all Americans, in particular African-Americans, women, and minority groups. He envisioned America as an inclusive Nation strengthened by diversity and free of discrimination. 
(7)Douglass served as an advisor to Presidents. Abraham Lincoln referred to him as the most meritorious man of the nineteenth century. Douglass was appointed to several offices. He served as the United States Marshal of the District of Columbia under Rutherford B. Hayes’ administration; President James Garfield appointed Douglass the District of Columbia Recorder of Deeds. In 1889, President Benjamin Harrison appointed Frederick Douglass to be the United States minister to Haiti. He was also appointed by President Grant to serve as Assistant Secretary of the Commission of Inquiry to Santo Domingo. (8)Douglass lived in the District of Columbia for 23 of his 57 years as a free man, and in recognition of his leadership and continuous fight for justice and freedom, his home, Cedar Hill, was established as a National Historic Site in Anacostia, in Southeast Washington, DC. 
(9)The statue of Frederick Douglass in the United States Capitol is a gift from the almost 700,000 residents of the District of Columbia. (10)All Americans could benefit from studying the life of Frederick Douglass, for Douglass dedicated his own life to ensuring freedom and equality for future generations of Americans. This Nation should ensure that his tireless struggle, transformative words, and inclusive vision of humanity continue to inspire and sustain us. 
(11)The year 2018 marks the bicentennial anniversary of the birth of Frederick Douglass, and a commission should be established to plan, develop, and carry out, and to recommend to Congress, programs and activities that are fitting and proper to celebrate that anniversary in a manner that appropriately honors Frederick Douglass. 3.EstablishmentThere is established a commission to be known as the Frederick Douglass Bicentennial Commission (referred to in this Act as the Commission). 
4.DutiesThe Commission shall have the following duties: (1)To plan, develop, and carry out programs and activities that are fitting and proper to honor Frederick Douglass on the occasion of the bicentennial anniversary of Douglass’ birth. 
(2)To recommend to Congress programs and activities that the Commission considers fitting and proper to honor Frederick Douglass on such occasion, and the entity or entities in the Federal Government that the Commission considers most appropriate to carry out such programs and activities. 5.Membership (a)Number and appointmentThe Commission shall be composed of 16 members appointed as follows: 
(1)Two members, each of whom shall be a qualified citizen described in subsection (b), appointed by the President. (2)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Maryland. 
(3)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Massachusetts. (4)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of New York. 
(5)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Mayor of the District of Columbia. (6)Three members, at least one of whom shall be a Member of the House of Representatives, appointed by the Speaker of the House of Representatives. 
(7)Three members, at least one of whom shall be a Senator, appointed by the majority leader of the Senate. (8)Two members, at least one of whom shall be a Member of the House of Representatives, appointed by the minority leader of the House of Representatives. 
(9)Two members, at least one of whom shall be a Senator, appointed by the minority leader of the Senate. (b)Qualified citizenA qualified citizen described in this subsection is a private citizen of the United States with— 
(1)a demonstrated dedication to educating others about the importance of historical figures and events; and (2)substantial knowledge and appreciation of Frederick Douglass. 
(c)Time of appointmentEach initial appointment of a member of the Commission shall be made before the expiration of the 60-day period beginning on the date of the enactment of this Act. (d)Continuation of membershipIf a member of the Commission was appointed to the Commission as a Member of Congress, and ceases to be a Member of Congress, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date that member ceases to be a Member of Congress. 
(e)TermsEach member shall be appointed for the life of the Commission. (f)VacanciesA vacancy in the Commission shall not affect the powers of the Commission but shall be filled in the manner in which the original appointment was made. 
(g)Basic payMembers shall serve on the Commission without pay. (h)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
(i)QuorumSix members of the Commission shall constitute a quorum but a lesser number may hold hearings. (j)ChairThe Commission shall select a Chair from among the members of the Commission. 
(k)MeetingsThe Commission shall meet at the call of the Chair. Periodically, the Commission shall hold a meeting in Rochester, New York. 6.Director and staff (a)DirectorThe Commission may appoint and fix the pay of a Director and such additional personnel as the Commission considers to be appropriate. 
(b)Applicability of certain civil service laws 
(1)DirectorThe Director of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. (2)StaffThe staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. 
7.Powers 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be appropriate. (b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take by this Act. 
(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable the Commission to carry out this Act. Upon request of the Chair of the Commission, the head of that department or agency shall furnish that information to the Commission. (d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. (f)GiftsThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money or other property for the purpose of carrying out its duties. 
(g)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary. 8.Reports (a)Initial reportNot later than August 1, 2018, the Commission shall submit to Congress an initial report containing its recommendations under section 4(2). 
(b)Final reportNot later than June 1, 2019, the Commission shall submit a final report to Congress, and shall include in the final report— (1)a summary of its activities and programs; 
(2)a final accounting of the funds the Commission received and expended; and (3)any other information that the Commission considers to be appropriate. 
9.TerminationThe Commission shall terminate 30 days after submitting the final report pursuant to section 8(b). 10.No additional funds authorizedNo Federal funds are authorized or may be obligated to carry out this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
